DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 2/23/2022.
	Claims 1-18 have been canceled by applicant.
	Claims 19-26 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/9/2021 is in compliance with the provisions of 37 CFR 1.97.  
However, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
	Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
	The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

	
Claim Objections
4.	Claims 22-24 are objected to because of the following informalities:  
The claims numbering are incorrect, therefore the claims have been renumbered as 19-26, wherein claim 22 is now 20; claim 23 is now 21; claim 24 is now 22; claim 25 is now 23; claim 22 is now 24; claim 23 is now 25; claim 24 is now 26.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

6.	Claims 19-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grant et al. (US 2002/0165559) hereinafter (“Grant”) in view of Brown et al. (US 2003/0023316) hereinafter (“Brown”).
 With regard to claim 19, Grant discloses a staple cartridge (45), comprising: a cartridge deck (46); a longitudinal slot (as seen in fig.2) extending through said cartridge deck from a proximal end to a distal end; staple cavities (47) defined in said cartridge deck (46); staples (49 not shown) removably stored in said staple cavities (47); and an adjunct (60, 61) comprising: an outer layer; and an inner layer (as seen in the fig.3), except for wherein said inner layer comprises biocompatible material and silent about haemostatic agent, and wherein said adjunct is configured to be compressed during a firing motion.  
Brown teaches an adjunct (312 fig. 5) comprising: an outer layer including haemostatic agent (Bioactive agents P 0022); and an inner layer (as seen in the fig.5), wherein said inner layer comprises biocompatible material (314), and wherein said adjunct is configured to be compressed during a firing motion. 
In view of Brown teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the adjunct of Grant by providing biocompatible material (314), and wherein said adjunct is configured to be compressed during a firing motion in order to repair and regenerate tissue (Par 0005). 
With regard to claim 20, modified Grant discloses a staple cartridge (45), wherein said outer layer further an anti-adhesion agent (bioactive agent P 0022).  
With regard to claim 21, modified Grant discloses a staple cartridge (45), wherein the inner layer comprises fibers (314 fig.5).  
With regard to claim 22, modified Grant discloses a staple cartridge (45), wherein the inner layer comprises powder medicament (Par 0021).  
With regard to claim 23, Grant discloses a staple cartridge (45), comprising: a cartridge deck (46); a longitudinal slot (see fig.2) extending through said cartridge deck (46) from a proximal end to a distal end; staple cavities (47) defined in said cartridge deck; staples (49 not shown) removably stored in said staple cavities; and an adjunct (60,61) comprising: an outer shell; and an inner core, except for wherein said inner core comprises biocompatible material, and wherein said adjunct is configured to be compressed during a firing motion.  
Brown teaches an adjunct (312 fig. 5) comprising: an outer shell; and an inner core (as seen in the fig.5), wherein said inner core biocompatible material (314), and wherein said adjunct is configured to be compressed during a firing motion. In view of Brown teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the adjunct of Grant by providing biocompatible material, and wherein said adjunct is configured to be compressed during a firing motion in order to repair and regenerate tissue (P0005). 
With regard to claim 24, modified Grant discloses a staple cartridge (45), wherein the outer shell (312 P0013) comprises an absorbable polymer properties (P0014).  
With regard to claim 25, modified Grant discloses a staple cartridge (45), wherein said inner core (314) comprises fibers.
With regard to claim 26, Grant discloses a staple cartridge (45), wherein said inner core comprises powder medicament (P0021).

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
8.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 19 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 22 of copending Application No. 17/195,921 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
The copending Application No. 17/195,921 claims 19 and 22 are in essence a “species” of the generic invention of application claims 19 and 23.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 19 and 23 are anticipated by copending Application No. 17/195,921 claims 19 and 22, application claims 19 and 22 are not patentably distinct from copending Application No. 17/195,921 claims 19 and 22.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 Conclusion
10.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731  
                                                                                                                                                                                                      11/30/2022